—In an action to recover damages for personal injuries, the plaintiff appeals from so much of an order and judgment (one paper) of the Supreme Court, Suffolk County (Molia, J.), dated July 14, 2000, as granted the defendant’s application made at the close of evidence for judgment as a matter of law and, in effect, dismissed the complaint on the ground that the plaintiffs exclusive remedy was under the Workers’ Compensation Law.
*499Ordered that the order and judgment is affirmed insofar as appealed from, with costs.
The Supreme Court properly granted the defendant’s application for judgment as a matter of law. The defendant, who owned the premises where the plaintiff was injured was also president of the corporation that employed the plaintiff. Accordingly, the Workers Compensation Law is the plaintiff’s exclusive remedy (see, Lovario v Vuotto, 266 AD2d 191, 192; Zimmerman v Optica Mfg. Corp., 268 AD2d 584; Vanerstrom v Strasser, 240 AD2d 563; Lawler v Donnelly, 237 AD2d 413). Santucci, J. P., S. Miller, Friedmann and Schmidt, JJ., concur.